Citation Nr: 1143162	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-11 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and October 2007 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

This matter was previously before the Board in December 2009, at which time the issue listed on the title page of this decision was remanded for further development.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  



FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, her current PTSD with depressive disorder, NOS, is of service origin.  


CONCLUSION OF LAW

PTSD with depressive disorder, NOS, was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims entitlement to PTSD based upon viewing a personal assault of another and harassment.  Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. §4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997). 

If the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

For PTSD diagnosed after service, there must be independent evidence to corroborate the veteran's statement as to the occurrence of a claimed non-combat stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

"Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his/her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

With respect to a claimed stressor involving trauma of a sexual nature, the Court has noted that there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id. 

Further, with respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault/harassment, 38 C.F.R. § 3.304(f)(4) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4).

Service treatment records reveal that at the time of a February 1981 psychiatric evaluation, the Veteran was noted to have completed 23 months active service of a three year enlistment and to have been referred to the Clinic by her commanding officer for evaluation due to recent unauthorized absence, poor attitude, and veiled threats of taking her own life.  Evaluation revealed no evidence of psychosis, neurosis, or organic brain disease.  The Veteran reported abusing acid, mescaline, speed, and alcohol but not much since she returned because she was broke.  

The Veteran was found to have had an abusive childhood.  She had graduated from high school but made poor grades.  She was suspended twice for fighting and never got along with her peers.  The Veteran reported that she never abused drugs prior to joining the Marines.  

It was indicated that since joining the Marines, she had been an adequate performer but had a poor attitude.  She went unauthorized absence in November 1980 and returned in January 1981.  She was busted to Pfc. from Lcpl. and fined $500.  She indicated that her abuse of drugs was related to her being miserable in the USMC.  She stated that she was upset over the nasty remarks, the invasion of privacy, and the lewd comments.  She indicated that she went AWOL because her new OIC wanted her to move from the shop to the office and the men in the office were causing trouble because she would not go out with them.  

The examiner rendered a diagnosis of an avoidant personality disorder with severe dependent characteristics.  The examiner stated that if the Veteran's story were accurate, she was reared by a brutally tyrannical father who loved to punish.  As a request [result], she had little spirit, no self confidence, and saw men as extremely powerful and frightening.  She was passive, naïve, and extremely sensitive to rejection.  It was indicated that she wanted someone to step in and rescue her from life.  Her dependency was so massive that she scared people away and turned to drugs in a moderate fashion.  Her drug abuse was noted to only be marginally an area for concern.  It was indicated that the Veteran would most likely exist in a marginal way.  It was further reported that her problems would not magically cease when she was discharged from the USMC.  It seemed fairly obvious that she possessed no useful potential in the military and would continue to be a burden to her command.  

It was stated that the Veteran's personality disorder was of such severity as to render her incapable of serving adequately.  It was recommended that the Command process her for an administrative discharge by reason of unsuitability without recourse to further psychiatric evaluations, consultations, hospitalization, or medical boards.  

VA treatment records received in conjunction with the Veteran's claim reveal that she has reported the sexual assault incident in concert with treatment on many occasions, beginning in April 2006, with the story remaining consistent throughout the appeal period.  

In a May 2006 statement, the Veteran indicated that she was entering the woman's wing of the barracks when she thought she heard a noise but she proceeded to her room.  She stated that she had to use the bathroom and still heard the noises so she quietly walked towards the source.  She noted that it was coming from a fellow Marine's room and she entered the room where a young Marine had the female Marine on the floor trying to have sexual intercourse with her.  He then jumped up and shoved the Veteran out of the way and started running for the fire door.  She noted that she began screaming and running after him, but he escaped out of the exit.  The Veteran stated that she found the female Marine huddled in the corner.  She indicated that she made a report to the OIC of guard duty.  He logged the events in his book.  She reported that she did not remember the date of the incident.  The Veteran indicated that she was fearful to be alone after the incident.  

The Veteran also submitted a letter from her spouse indicating that she had told him that she had witnessed another service person being sexually assaulted and had prevented any further assault from occurring by walking in on it.  He indicated that the Veteran would go through periods of depression.  

The Veteran again reported the same incident in a statement dated in April 2007.  

In December 2009, the Board remanded this matter for further development.  The Board noted that the Veteran alleged that in 1980, while stationed at Camp Lejeune in North Carolina, she walked in on a female Marine being assaulted by another male Marine.  She alleged that the individual was being attacked in her barracks room when the Veteran interrupted and the attacker ran out.  She alleged that, although she could not identify the attacker, she and the individual reported the incident to the officer in charge of guard duty, who recorded the incident in the log book. 

The Board stated that this event might be capable of verification by JSRRC if the Veteran could give an approximate date for the incident, within a two month period.  It noted that a one year period (1980) provided too much of a time frame from which a meaningful search for documents could be maintained.  

The Board indicated that the RO should request that the Veteran specify a 60-day timeframe for the assault incident in 1980 at Camp Lejeune. The Veteran's unit and the unit of the other individual at that time were to be cited.  If the Veteran offered a time frame of no longer than two months in 1980, and the unit at issue, the RO was to request that JSRRC verify whether the log books verified an attack on the other individual in the barracks of Camp Lejeune, as reported by that individual or the Veteran. 

Thereafter, the Veteran was to be scheduled for VA psychiatric examination.  The RO was to provide the examiner the verified stressor and the claims folder.  The examiner was then requested to provide findings and opinions for the following:  If the examining physician found the Veteran met the criteria for a PTSD diagnosis, he/she was to specifically identify which stressor was linked to the PTSD diagnosis.  He was then requested to indicate whether the Veteran had an acquired psychiatric disorder, not including PTSD.  If the Veteran had an acquired psychiatric disability, was it at least as likely as not (a 50 percent or higher degree of probability) that the disability was incurred in or caused by her time in service? 

In August 2010 statements, the Veteran's daughters indicated that their mother had told them of the incident where her friend was being sexually assaulted while in the service.  

In May 2011, the AMC, acting on behalf of the RO, provided details of the claimed incident to the Naval Criminal Investigative Service (NCIS) and requested that an attempt be made to verify if an incident was reported involving a sexual assault on a female Marine between August and November 1980.  In June 2011, the NCIS indicated that there was no record of an NCIS investigation on file.  

In August 2011, the Veteran was afforded the requested VA examination.  The examiner noted that the Veteran's claims folder had been reviewed.  The examiner stated that the Veteran had been treated for a mental disorder since 2006.  The examiner observed that the Veteran had active service from 1979 to 1981.  She indicated that the Veteran went AWOL once due to no action being taken after a report was made that she felt threatened for the safety of her life because she had to identify the perpetrator who attempted to sexually assault the other female Marine.  

The Veteran noted that she had had sexual intimacy problems in her first marriage and her second marriage.  She also stated that she had separated twice in her second marriage as a result of her husband not understanding what had happened in the military that made her have intimacy problems.  The Veteran noted that she did not have any friends and that she could not trust anyone.  The examiner indicated that the stressor was the witnessing of the sexual assault on a fellow Marine.  The examiner stated that she stopped the attempted rape and was asked to identify the perpetrator in front of a line up.  She noted that the Veteran was sexually harassed and threatened by other male Marines during the investigation process.  Following examination, Axis I diagnoses of PTSD and depressive disorder, NOS, were rendered.  

The examiner indicated that it was at least as likely as not that the Veteran's claimed stressor was adequate to support a diagnosis of PTSD and any other Axis I diagnosis and that it was at least as likely as not caused by or the result of witnessing the attempted rape of the other Marine and enduring sexual harassment and other lewd comments from other male Marines during the investigative process and having to identify the attacker in a face-to-face line up.  

In an August 2011 PTSD Stressor Verification Review report, it was noted that the following information had been verified:  The Veteran contended that she developed PTSD as a result of three separate incidents that occurred during active service.  She alleged that while stationed at Camp Lejeune, she walked in on a male Marine attempting to assault a fellow female Marine, and, following the incident, felt fearful the same might happen to her.  She further stated that after the incident, she was sexually harassed and this harassment eventually led to her going AWOL in November 1980.  

The coordinator noted the Veteran's dates of service and indicated that it had been verified that she was serving at Camp Lejeune at the time of the claimed stressor, which was consistent with her statement.  The coordinator further indicated that the Veteran's personnel records confirmed her AWOL status in November 1980.  Specifically, the Veteran was charged with going AWOL on November 24, 1980, at 7:00 AM and formally declared a deserter on December 24, 1980.  

The coordinator further noted that the Veteran was provided a PTSD evaluation in August 2011 and that the examiner diagnosed the Veteran with PTSD and concluded that her PTSD was at least as likely as not caused by or a result of stopping the attempted rape and having to endure months of sexual harassment and threats from male Marines.  

The coordinator stated that based upon the evidence of record, the alleged stressful incident, involving sexual assault, had been conceded.  

In September 2011, the Veteran's representative forwarded a copy of an e-mail from the Veteran's ex-spouse, R. G., along with the  appropriate waiver.  In the e-mail it was indicated that the Veteran was stationed at Camp Lejeune at the time that he was there.  He stated that she had told him how she had stopped a male Marine from raping one of her friends.  She noted that she had been requested to pick this person out of a line up and she had been sexually harassed at the shop where she worked.  She told her ex-husband that she could not take it anymore.  The Veteran also indicated to him that she was afraid to go anywhere or leave her room in fear that the Marine who tried to rape her friend would do something to her.  He stated that he knew how scared she was because when he was discharged in November 1980 she went AWOL with him to his hometown.  

The Board notes that for a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for PTSD with depressive disorder, NOS, it cannot be stated that the preponderance of the evidence is against the claim.

With regard to the Veteran's claimed stressor of witnessing a fellow Marine being sexual assaulted, the Board notes that NCIS has indicated that it does not have any record of such attack.  However, the Veteran has consistently reported the incident throughout the course of the appeal.  Moreover, she has submitted letters from her daughters who have each indicated that they were told of the incident by the Veteran when they were of an appropriate age to hear such a story.  In addition, the Veteran's ex-spouse, in a e-mail forwarded by the Veteran's representative, reported that the Veteran had told him of this incident and the subsequent harassment and that he knew that she went AWOL as a result of this because he was the person that she went AWOL with after he was discharged.  The Board further observes that in the February 1981 psychiatric report, the Veteran was noted to have been an adequate performer prior to going AWOL.  The report further indicated that the Veteran was hospitalized due her recent unauthorized absence, poor attitude, and veiled threats of taking her own life.  It was also noted that the Veteran reported being upset over the nasty remarks, the invasion of privacy, and lewd comments and that she reported having gone AWOL as a result of such actions.  

The Board further observes that the Veteran was reduced in rank following her AWOL.  The above are examples of behavior changes, which as noted above, may constitute credible evidence of the stressor.  Furthermore, the JSRRC coordinator, in his August 2011 report, indicated that based upon the evidence of record, the Veteran's alleged stressor incident, involving sexual assault, had been conceded.  Based upon the above, the Board finds the Veteran's reported stressor is credible.  

The VA examiner, following a comprehensive review of the claims folder and a thorough examination of the Veteran, indicated that it was at least as likely as not that the Veteran's PTSD was caused by or a result of stopping the attempted rape and having to endure months of sexual harassment and threats from male Marines subjected her to be more in fear for her life.  

Given the foregoing, the evidence is at least in equipoise as to whether the Veteran's PTSD with depressive disorder, NOS, is related to her period of service.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Thus, service connection is warranted for PTSD with depressive disorder, NOS. 





ORDER

Service connection for PTSD with depressive disorder, NOS, is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


